           Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 1 of 16




                           POLICY STATEMENT            Organizational Principles to Guide and Define the Child Health Care System
                                                       and/or Improve the Health of all Children




                           Ensuring Comprehensive Care and
                           Support for Transgender and Gender-
                           Diverse Children and Adolescents
                           Jason Rafferty, MD, MPH, EdM, FAAP, COMMITTEE ON PSYCHOSOCIAL ASPECTS OF CHILD AND FAMILY HEALTH,
                           COMMITTEE ON ADOLESCENCE, SECTION ON LESBIAN, GAY, BISEXUAL, AND TRANSGENDER HEALTH AND WELLNESS




As a traditionally underserved population that faces numerous health               abstract
disparities, youth who identify as transgender and gender diverse (TGD)
and their families are increasingly presenting to pediatric providers
                                                                                                                      23
for education, care, and referrals. The need for more formal training,
standardized treatment, and research on safety and medical outcomes often
                                                                                    Department of Pediatrics, Hasbro Children’s Hospital, Providence,
leaves providers feeling ill equipped to support and care for patients that         Rhode Island; Thundermist Health Centers, Providence, Rhode Island;
                                                                                    and Department of Child Psychiatry, Emma Pendleton Bradley Hospital,
identify as TGD and families. In this policy statement, we review                   East Providence, Rhode Island
relevant concepts and challenges and provide suggestions for pediatric
                                                                                    Dr Rafferty conceptualized the statement, drafted the initial
providers that are focused on promoting the health and positive                     manuscript, reviewed and revised the manuscript, approved the final
                                                                                    manuscript as submitted, and agrees to be accountable for all aspects
development of youth that identify as TGD while eliminating discrimination          of the work.
and stigma.
                                                                                    This document is copyrighted and is property of the American
                                                                                    Academy of Pediatrics and its Board of Directors. All authors have
                                                                                    filed conflict of interest statements with the American Academy
                                                                                    of Pediatrics. Any conflicts have been resolved through a process
                                                                                    approved by the Board of Directors. The American Academy of
INTRODUCTION                                                                        Pediatrics has neither solicited nor accepted any commercial
                                                                                    involvement in the development of the content of this publication.
In its dedication to the health of all children, the American Academy of
                                                                                    Policy statements from the American Academy of Pediatrics benefit
Pediatrics (AAP) strives to improve health care access and eliminate                from expertise and resources of liaisons and internal (AAP) and
disparities for children and teenagers who identify as lesbian, gay,                external reviewers. However, policy statements from the American
                                                                                    Academy of Pediatrics may not reflect the views of the liaisons or the
bisexual, transgender, or questioning (LGBTQ) of their sexual or gender             organizations or government agencies that they represent.
identity.‍1,​2‍ Despite some advances in public awareness and legal                 The guidance in this statement does not indicate an exclusive course
protections, youth who identify as LGBTQ continue to face disparities               of treatment or serve as a standard of medical care. Variations, taking
                                                                                    into account individual circumstances, may be appropriate.
that stem from multiple sources, including inequitable laws and policies,
societal discrimination, and a lack of access to quality health care,               All policy statements from the American Academy of Pediatrics
                                                                                    automatically expire 5 years after publication unless reaffirmed,
including mental health care. Such challenges are often more intense for            revised, or retired at or before that time.
youth who do not conform to social expectations and norms regarding
gender. Pediatric providers are increasingly encountering such youth and
their families, who seek medical advice and interventions, yet they may               To cite: Rafferty J, AAP COMMITTEE ON PSYCHOSOCIAL
                                                                                      ASPECTS OF CHILD AND FAMILY HEALTH, AAP COMMITTEE ON
lack the formal training to care for youth that identify as transgender and
                                                                                      ADOLESCENCE, AAP SECTION ON LESBIAN, GAY, BISEXUAL,
gender diverse (TGD) and their families.‍3                                            AND TRANSGENDER HEALTH AND WELLNESS. Ensuring Com­
This policy statement is focused specifically on children and youth that              prehensive Care and Support for Transgender and Gender-
                                                                                      Diverse Children and Adolescents. Pediatrics. 2018;142(4):
identify as TGD rather than the larger LGBTQ population, providing
                                                                                      e20182162
brief, relevant background on the basis of current available research


                                   Downloaded from www.aappublications.org/news by guest on June 25, 2021
PEDIATRICS Volume 142, number 4, October 2018:e20182162                                  FROM THE AMERICAN          ACADEMY OF PEDIATRICS
                      Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 2 of 16



TABLE 1 Relevant Terms and Definitions Related to Gender Care
    Term                                                                                              Definition
    Sex                       An assignment that is made at birth, usually male or female, typically on the basis of external genital anatomy but sometimes on the
                                 basis of internal gonads, chromosomes, or hormone levels
    Gender identity           A person’s deep internal sense of being female, male, a combination of both, somewhere in between, or neither, resulting from a
                                 multifaceted interaction of biological traits, environmental factors, self-understanding, and cultural expectations
    Gender expression         The external way a person expresses their gender, such as with clothing, hair, mannerisms, activities, or social roles
    Gender perception         The way others interpret a person’s gender expression
    Gender diverse            A term that is used to describe people with gender behaviors, appearances, or identities that are incongruent with those culturally
                                 assigned to their birth sex; gender-diverse individuals may refer to themselves with many different terms, such as transgender,
                                 nonbinary, genderqueer,​‍7 gender fluid, gender creative, gender independent, or noncisgender. “Gender diverse” is used to
                                 acknowledge and include the vast diversity of gender identities that exists. It replaces the former term, “gender nonconforming,​”
                                 which has a negative and exclusionary connotation.
    Transgender               A subset of gender-diverse youth whose gender identity does not match their assigned sex and generally remains persistent,
                                 consistent, and insistent over time; the term “transgender” also encompasses many other labels individuals may use to refer to
                                 themselves.
    Cisgender                 A term that is used to describe a person who identifies and expresses a gender that is consistent with the culturally defined norms of
                                 the sex they were assigned at birth
    Agender                   A term that is used to describe a person who does not identify as having a particular gender
    Affirmed gender           When a person’s true gender identity, or concern about their gender identity, is communicated to and validated from others as
                                 authentic
    MTF; affirmed female;     Terms that are used to describe individuals who were assigned male sex at birth but who have a gender identity and/or expression
      trans female               that is asserted to be more feminine
    FTM; affirmed male;       Terms that are used to describe individuals who were assigned female sex at birth but who have a gender identity and/or expression
      trans male                 that is asserted to be more masculine
    Gender dysphoria          A clinical symptom that is characterized by a sense of alienation to some or all of the physical characteristics or social roles of one’s
                                 assigned gender; also, gender dysphoria is the psychiatric diagnosis in the DSM-5, which has focus on the distress that stems from
                                 the incongruence between one’s expressed or experienced (affirmed) gender and the gender assigned at birth.
    Gender identity           A psychiatric diagnosis defined previously in the DSM-IV (changed to “gender dysphoria” in the DSM-5); the primary criteria include a
      disorder                   strong, persistent cross-sex identification and significant distress and social impairment. This diagnosis is no longer appropriate
                                 for use and may lead to stigma, but the term may be found in older research.
    Sexual orientation        A person’s sexual identity in relation to the gender(s) to which they are attracted; sexual orientation and gender identity develop
                                 separately.
This list is not intended to be all inclusive. The pronouns “they” and ”their” are used intentionally to be inclusive rather than the binary pronouns “he” and “she” and “his” and “her.”
Adapted from Bonifacio HJ, Rosenthal SM. Gender variance and dysphoria in children and adolescents. Pediatr Clin North Am. 2015;62(4):1001–1016. Adapted from Vance SR Jr, Ehrensaft
D, Rosenthal SM. Psychological and medical care of gender nonconforming youth. Pediatrics. 2014;134(6):1184–1192. DSM-5, Diagnostic and Statistical Manual of Mental Disorders, Fifth
Edition; DSM-IV, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition; FTM, female to male; MTF, male to female.


and expert opinion from clinical and                           “Sex,​” or “natal gender,​” is a label,                         refers to the wide array of ways
research leaders, which will serve                             generally “male” or “female,​” that                             people display their gender through
as the basis for recommendations.                              is typically assigned at birth on                               clothing, hair styles, mannerisms, or
It is not a comprehensive review of                            the basis of genetic and anatomic                               social roles. Exploring different ways
clinical approaches and nuances to                             characteristics, such as genital                                of expressing gender is common
pediatric care for children and youth                          anatomy, chromosomes, and sex                                   for children and may challenge
that identify as TGD. Professional                             hormone levels. Meanwhile, “gender                              social expectations. The way others
understanding of youth that                                    identity” is one’s internal sense of                            interpret this expression is referred
identify as TGD is a rapidly evolving                          who one is, which results from a                                to as “gender perception”
clinical field in which research on                            multifaceted interaction of biological                          (‍Table 1).‍5,​6‍
appropriate clinical management is                             traits, developmental influences,
limited by insufficient funding.‍3,​4‍                         and environmental conditions. It                                These labels may or may not be
                                                               may be male, female, somewhere                                  congruent. The term “cisgender”
                                                               in between, a combination of both,                              is used if someone identifies and
DEFINITIONS                                                    or neither (ie, not conforming to a                             expresses a gender that is consistent
                                                               binary conceptualization of gender).                            with the culturally defined norms of
To clarify recommendations and                                 Self-recognition of gender identity                             the sex that was assigned at birth.
discussions in this policy statement,                          develops over time, much the same                               “Gender diverse” is an umbrella term
some definitions are provided.                                 way as a child’s physical body does.                            to describe an ever-evolving array of
However, brief descriptions of                                 For some people, gender identity                                labels that people may apply when
human behavior or identities may not                           can be fluid, shifting in different                             their gender identity, expression, or
capture nuance in this evolving field.                         contexts. “Gender expression”                                   even perception does not conform


                                              Downloaded from www.aappublications.org/news by guest on June 25, 2021
2                                                                                                                FROM THE AMERICAN ACADEMY OF PEDIATRICS
               Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 3 of 16



to the norms and stereotypes                     extrapolated from individual states               incongruence between their assigned
others expect of their assigned sex.             or specialty clinics, and is likely an            sex and their gender identity.‍23
“Transgender” is usually reserved                underestimate given the stigma
for a subset of such youth whose                 regarding those who openly identify               There is no evidence that risk
gender identity does not match their             as transgender and the difficulty in              for mental illness is inherently
assigned sex and generally remains               defining “transgender” in a way that              attributable to one’s identity of
persistent, consistent, and insistent            is inclusive of all gender-diverse                TGD. Rather, it is believed to be
over time. These terms are not                   identities.‍11                                    multifactorial, stemming from an
diagnoses; rather, they are personal                                                               internal conflict between one’s
and often dynamic ways of describing             There have been no large-scale                    appearance and identity, limited
one’s own gender experience.                     prevalence studies among children                 availability of mental health services,
                                                 and adolescents, and there is no                  low access to health care providers
Gender identity is not synonymous                evidence that adult statistics reflect            with expertise in caring for youth
with “sexual orientation,​” which                young children or adolescents. In                 who identify as TGD, discrimination,
refers to a person’s identity in                 the 2014 Behavioral Risk Factor                   stigma, and social rejection.‍24 This
relation to the gender(s) to which               Surveillance System, those 18 to                  was affirmed by the American
they are sexually and romantically               24 years of age were more likely                  Psychological Association in 2008‍25
attracted. Gender identity and                   than older age groups to identify                 (with practice guidelines released in
sexual orientation are distinct but              as transgender (0.7%).‍9 Children                 2015‍8) and the American Psychiatric
interrelated constructs.‍8 Therefore,            report being aware of gender                      Association, which made the
being transgender does not imply a               incongruence at young ages. Children              following statement in 2012:
sexual orientation, and people who               who later identify as TGD report first
identify as transgender still identify           having recognized their gender as                 Being transgender or gender variant
as straight, gay, bisexual, etc, on the          “different” at an average age of                  implies no impairment in judgment,
basis of their attractions. (For more                                                              stability, reliability, or general social or
                                                 8.5 years; however, they did not                  vocational capabilities; however, these
information, The Gender Book, found              disclose such feelings until an                   individuals often experience discrimination
at www.​thegenderbook.​com, is a                 average of 10 years later.‍12                     due to a lack of civil rights protections
resource with illustrations that are                                                               for their gender identity or expression.…
used to highlight these core terms                                                                 [Such] discrimination and lack of equal
and concepts.)                                                                                     civil rights is damaging to the mental
                                                 MENTAL HEALTH IMPLICATIONS                        health of transgender and gender variant
                                                                                                   individuals.‍26
                                                 Adolescents and adults who identify
EPIDEMIOLOGY
                                                 as transgender have high rates of                 Youth who identify as TGD often
In population-based surveys,                     depression, anxiety, eating disorders,            confront stigma and discrimination,
questions related to gender identity             self-harm, and suicide.‍13–‍‍‍‍‍ 20
                                                                                  ‍ Evidence       which contribute to feelings of
are rarely asked, which makes                    suggests that an identity of TGD                  rejection and isolation that can
it difficult to assess the size and              has an increased prevalence among                 adversely affect physical and
characteristics of the population                individuals with autism spectrum                  emotional well-being. For example,
that is TGD. In the 2014 Behavioral              disorder, but this association is                 many youth believe that they
Risk Factor Surveillance System of               not yet well understood.‍21,​22 In 1              must hide their gender identity
the Centers for Disease Control and              retrospective cohort study, 56% of                and expression to avoid bullying,
Prevention, only 19 states elected to            youth who identified as transgender               harassment, or victimization. Youth
include optional questions on gender             reported previous suicidal ideation,              who identify as TGD experience
identity. Extrapolation from these               and 31% reported a previous                       disproportionately high rates of
data suggests that the US prevalence             suicide attempt, compared with                    homelessness, physical violence
of adults who identify as transgender            20% and 11% among matched                         (at home and in the community),
or “gender nonconforming” is                     youth who identified as cisgender,                substance abuse, and high-risk
0.6% (1.4 million), ranging from                 respectively.‍13 Some youth who                   sexual behaviors.‍5,​6,​ ‍ –‍‍ 31
                                                                                                                       ‍ 12,​
                                                                                                                          ‍ 27    ‍ Among
0.3% in North Dakota to 0.8%                     identify as TGD also experience                   the 3 million HIV testing events that
in Hawaii.‍9 On the basis of these               gender dysphoria, which is a                      were reported in 2015, the highest
data, it has been estimated that                 specific diagnosis given to those                 percentages of new infections were
0.7% of youth ages 13 to 17 years                who experience impairment in peer                 among women who identified as
(∼150 000) identify as transgender.‍10           and/or family relationships, school               transgender‍32 and were also at
This number is much higher than                  performance, or other aspects of                  particular risk for not knowing their
previous estimates, which were                   their life as a consequence of the                HIV status.30


                                      Downloaded from www.aappublications.org/news by guest on June 25, 2021
PEDIATRICS Volume 142, number 4, October 2018                                                                                                 3
              Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 4 of 16



GENDER-AFFIRMATIVE CARE                       of evidence that suggests that using              particularly from pediatric to adult
In a gender-affirmative care model            an integrated affirmative model                   providers.
(GACM), pediatric providers offer             results in young people having
developmentally appropriate                   fewer mental health concerns
care that is oriented toward                  whether they ultimately identify                  DEVELOPMENTAL CONSIDERATIONS
understanding and appreciating the            as transgender.24,​36,​
                                                                ‍ 37‍
youth’s gender experience. A strong,          In contrast, “conversion” or                      Acknowledging that the capacity
nonjudgmental partnership with                “reparative” treatment models                     for emerging abstract thinking
youth and their families can facilitate       are used to prevent children and                  in childhood is important to
exploration of complicated emotions           adolescents from identifying as                   conceptualize and reflect on identity,
and gender-diverse expressions                transgender or to dissuade them                   gender-affirmation guidelines are
while allowing questions and                  from exhibiting gender-diverse                    being focused on individually tailored
concerns to be raised in a supportive         expressions. The Substance                        interventions on the basis of the
environment.‍5 In a GACM, the                 Abuse and Mental Health Services                  physical and cognitive development
following messages are conveyed:              Administration has concluded                      of youth who identify as TGD.‍45
                                              that any therapeutic intervention                 Accordingly, research substantiates
•• transgender identities and                                                                   that children who are prepubertal
    diverse gender expressions do not         with the goal of changing a youth’s
                                              gender expression or identity                     and assert an identity of TGD know
    constitute a mental disorder;                                                               their gender as clearly and as
                                              is inappropriate.‍33 Reparative
•• variations in gender identity              approaches have been proven to                    consistently as their developmentally
    and expression are normal                 be not only unsuccessful‍38 but also              equivalent peers who identify as
    aspects of human diversity, and           deleterious and are considered                    cisgender and benefit from the
    binary definitions of gender do not       outside the mainstream of                         same level of social acceptance.‍46
    always reflect emerging gender                                             ‍ –‍ 42
                                              traditional medical practice.‍29,​39  ‍           This developmental approach to
    identities;                               The AAP described reparative                      gender affirmation is in contrast to
•• gender identity evolves as an              approaches as “unfair and                         the outdated approach in which a
    interplay of biology, development,        deceptive.”‍43 At the time of this                child’s gender-diverse assertions
    socialization, and culture; and           writing,​* conversion therapy was                 are held as “possibly true” until an
                                              banned by executive regulation                    arbitrary age (often after pubertal
•• if a mental health issue exists,                                                             onset) when they can be considered
    it most often stems from stigma           in New York and by legislative
                                              statutes in 9 other states as well                valid, an approach that authors of
    and negative experiences                                                                    the literature have termed “watchful
    rather than being intrinsic to            as the District of Columbia.‍44
                                                                                                waiting.” This outdated approach
    the child.‍27,​33
                  ‍                           Pediatric providers have an                       does not serve the child because
The GACM is best facilitated                  essential role in assessing gender                critical support is withheld. Watchful
through the integration of medical,           concerns and providing evidence-                  waiting is based on binary notions of
mental health, and social services,           based information to assist youth                 gender in which gender diversity and
including specific resources                  and families in medical decision-                 fluidity is pathologized; in watchful
and supports for parents and                  making. Not doing so can prolong                  waiting, it is also assumed that
families.‍24 Providers work together          or exacerbate gender dysphoria                    notions of gender identity become
to destigmatize gender variance,              and contribute to abuse and                       fixed at a certain age. The approach
promote the child’s self-worth,               stigmatization.‍35 If a pediatric                 is also influenced by a group of
facilitate access to care, educate            provider does not feel prepared to                early studies with validity concerns,
families, and advocate for safer              address gender concerns when they                 methodologic flaws, and limited
community spaces where children               occur, then referral to a pediatric or            follow-up on children who identified
are free to develop and explore               mental health provider with more                  as TGD and, by adolescence,
their gender.‍5 A specialized                 expertise is appropriate. There is                did not seek further treatment
gender-affirmative therapist,                 little research on communication                  (“desisters”).‍45,​47
                                                                                                                  ‍ More robust and
when available, may be an asset in            and efficacy with transfers in care               current research suggests that,
helping children and their families           for youth who identify as TGD,                    rather than focusing on who a child
build skills for dealing with gender-                                                           will become, valuing them for who
based stigma, address symptoms of                                                               they are, even at a young age, fosters
anxiety or depression, and reinforce          * For more information regarding state-specific
                                                                                                secure attachment and resilience,
the child’s overall resiliency.‍34,​35
                                   ‍          laws, please contact the AAP Division of State    not only for the child but also for the
There is a limited but growing body           Government Affairs at stgov@ aap.org.             whole family.5,​45,​
                                                                                                                 ‍ 48,​
                                                                                                                    ‍ 49
                                                                                                                      ‍


                                 Downloaded from www.aappublications.org/news by guest on June 25, 2021
4                                                                                                   FROM THE AMERICAN ACADEMY OF PEDIATRICS
               Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 5 of 16



MEDICAL MANAGEMENT                               related to LGBTQ health issues,                   suspended, then endogenous puberty
                                                 including information for children                will resume.‍20,​57,​
                                                                                                                   ‍ 58‍
Pediatric primary care providers
                                                 who identify as TGD and families,
are in a unique position to routinely                                                              Often, pubertal suppression creates
                                                 reveals inclusivity and awareness.
inquire about gender development                                                                   an opportunity to reduce distress
in children and adolescents as part of           Generally, patients who identify as               that may occur with the development
recommended well-child visits‍50 and             TGD feel most comfortable when                    of secondary sexual characteristics
to be a reliable source of validation,           they have access to a gender-neutral              and allow for gender-affirming care,
support, and reassurance. They                   restroom. Diversity training that                 including mental health support
are often the first provider to be               encompasses sensitivity when                      for the adolescent and the family.
aware that a child may not identify              caring for youth who identify as                  It reduces the need for later surgery
as cisgender or that there may be                TGD and their families can be                     because physical changes that are
distress related to a gender-diverse             helpful in educating clinical and                 otherwise irreversible (protrusion
identity. The best way to approach               administrative staff. A patient-                  of the Adam’s apple, male pattern
gender with patients is to inquire               asserted name and pronouns are                    baldness, voice change, breast
directly and nonjudgmentally about               used by staff and are ideally reflected           growth, etc) are prevented. The
their experience and feelings before             in the electronic medical record                  available data reveal that pubertal
applying any labels.‍27,​51
                        ‍                        without creating duplicate charts.‍52,​53
                                                                                       ‍           suppression in children who identify
                                                 The US Centers for Medicare and                   as TGD generally leads to improved
Many medical interventions can be                Medicaid Services and the National                psychological functioning in
offered to youth who identify as TGD             Coordinator for Health Information                adolescence and young
and their families. The decision of              Technology require all electronic                               ‍ –‍ 59
                                                                                                   adulthood.‍20,​57  ‍
whether and when to initiate gender-             health record systems certified
affirmative treatment is personal                under the Meaningful Use incentive                Pubertal suppression is not
and involves careful consideration               program to have the capacity to                   without risks. Delaying puberty
of risks, benefits, and other factors            confidentially collect information                beyond one’s peers can also be
unique to each patient and family.               on gender identity.‍54,​55 Explaining             stressful and can lead to lower
Many protocols suggest that clinical             and maintaining confidentiality                   self-esteem and increased risk
assessment of youth who identify                 procedures promotes openness and                  taking.‍60 Some experts believe that
as TGD is ideally conducted on an                trust, particularly with youth who                genital underdevelopment may
ongoing basis in the setting of a                identify as LGBTQ.‍1 Maintaining a                limit some potential reconstructive
collaborative, multidisciplinary                 safe clinical space can provide at                options.‍61 Research on long-term
approach, which, in addition to the              least 1 consistent, protective refuge             risks, particularly in terms of bone
patient and family, may include the              for patients and families, allowing               metabolism‍62 and fertility,​‍63
pediatric provider, a mental health              authentic gender expression and                   is currently limited and provides
provider (preferably with expertise              exploration that builds resiliency.               varied results.57,​64,​
                                                                                                                     ‍ 65‍ Families often
in caring for youth who identify as                                                                look to pediatric providers for help
TGD ), social and legal supports,                                                                  in considering whether pubertal
and a pediatric endocrinologist                  Pubertal Suppression                              suppression is indicated in the
or adolescent-medicine gender                                                                      context of their child’s overall well-
specialist, if available.‍6,​28
                            ‍ There is           Gonadotrophin-releasing hormones                  being as gender diverse.
no prescribed path, sequence, or                 have been used to delay puberty
end point. Providers can make every              since the 1980s for central                       Gender Affirmation
effort to be aware of the influence of           precocious puberty.‍56 These                      As youth who identify as TGD
their own biases. The medical options            reversible treatments can also be                 reflect on and evaluate their gender
also vary depending on pubertal and              used in adolescents who experience                identity, various interventions
developmental progression.                       gender dysphoria to prevent                       may be considered to better align
                                                 development of secondary sex                      their gender expression with their
Clinical Setting                                 characteristics and provide time up               underlying identity. This process of
In the past year, 1 in 4 adults who              until 16 years of age for                         reflection, acceptance, and, for some,
identified as transgender avoided a              the individual and the family to                  intervention is known as “gender
necessary doctor’s visit because of              explore gender identity, access                   affirmation.” It was formerly referred
fear of being mistreated.‍31 All clinical        psychosocial supports, develop                    to as “transitioning,​” but many
office staff have a role in affirming            coping skills, and further define                 view the process as an affirmation
a patient’s gender identity. Making              appropriate treatment goals. If                   and acceptance of who they have
flyers available or displaying posters           pubertal suppression treatment is                 always been rather than a transition


                                      Downloaded from www.aappublications.org/news by guest on June 25, 2021
PEDIATRICS Volume 142, number 4, October 2018                                                                                               5
                   Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 6 of 16



TABLE 2 The Process of Gender Affirmation May Include ≥1 of the Following Components
    Component                                             Definition                                    General Age Rangea                                 Reversibilitya
    Social affirmation               Adopting gender-affirming hairstyles, clothing,          Any                                           Reversible
                                       name, gender pronouns, and restrooms and
                                       other facilities
    Puberty blockers                 Gonadotropin-releasing hormone analogues,                During puberty (Tanner stage 2–5)b            Reversiblec
                                       such as leuprolide and histrelin
    Cross-sex hormone therapy        Testosterone (for those who were assigned                Early adolescence onward                      Partially reversible (skin texture,
                                       female at birth and are masculinizing);                                                                muscle mass, and fat deposition);
                                       estrogen plus androgen inhibitor (for those                                                            irreversible once developed
                                       who were assigned male at birth and are                                                                (testosterone: Adam’s apple
                                       feminizing)                                                                                            protrusion, voice changes, and male
                                                                                                                                              pattern baldness; estrogen: breast
                                                                                                                                              development); unknown reversibility
                                                                                                                                              (effect on fertility)
    Gender-affirming surgeries       “Top” surgery (to create a male-typical                  Typically adults (adolescents on case-        Not reversible
                                       chest shape or enhance breasts);                         by-case basisd)
                                       “bottom” surgery (surgery on genitals or
                                       reproductive organs); facial feminization
                                       and other procedures
    Legal affirmation                Changing gender and name recorded on                     Any                                           Reversible
                                       birth certificate, school records, and other
                                       documents
a Note that the provided age range and reversibility is based on the little data that are currently available.
b There is limited benefit to starting gonadotropin-releasing hormone after Tanner stage 5 for pubertal suppression. However, when cross-sex hormones are initiated with a gradually
increasing schedule, the initial levels are often not high enough to suppress endogenous sex hormone secretion. Therefore, gonadotropin-releasing hormone may be continued in
accordance with the Endocrine Society Guidelines.‍68
c The effect of sustained puberty suppression on fertility is unknown. Pubertal suppression can be, and often is indicated to be, followed by cross-sex hormone treatment. However, when

cross-sex hormones are initiated without endogenous hormones, then fertility may be decreased.‍68
d Eligibility criteria for gender-affirmative surgical interventions among adolescents are not clearly defined between established protocols and practice. When applicable, eligibility is

usually determined on a case-by-case basis with the adolescent and the family along with input from medical, mental health, and surgical providers.‍68–‍‍ 71
                                                                                                                                                          ‍


from 1 gender identity to another.                              Health‍35 and Endocrine Society‍68                                   can best support families by
Accordingly, some people who have                               recommendations and include ≥1 of                                    anticipating and discussing such
gone through the process prefer to                              the following elements (Table 2):                                    complexity proactively, either
call themselves “affirmed females,                                                                                                   in their own practice or through
                                                                1.	 Social Affirmation: This is a
males, etc” (or just “females, males,                                                                                                enlisting a qualified mental health
                                                                    reversible intervention in which
etc”), rather than using the prefix                                                                                                  provider.
                                                                    children and adolescents express
“trans-.” Gender affirmation is also
                                                                    partially or completely in their                            2.	 Legal Affirmation: Elements of
used to acknowledge that some
                                                                    asserted gender identity by                                     a social affirmation, such as a
individuals who identify as TGD
                                                                    adapting hairstyle, clothing,                                   name and gender marker, become
may feel affirmed in their gender
                                                                    pronouns, name, etc. Children                                   official on legal documents, such
without pursuing medical or surgical
                                                                    who identify as transgender and                                 as birth certificates, passports,
interventions.‍7,​66
                 ‍
                                                                    socially affirm and are supported                               identification cards, school
Supportive involvement of parents                                   in their asserted gender show no                                documents, etc. The processes
and family is associated with                                       increase in depression and only                                 for making these changes depend
better mental and physical health                                   minimal (clinically insignificant)                              on state laws and may require
outcomes.‍67 Gender affirmation                                     increases in anxiety compared                                   specific documentation from
among adolescents with gender                                       with age-matched averages.‍48                                   pediatric providers.
dysphoria often reduces the                                         Social affirmation can be
emphasis on gender in their lives,                                  complicated given the wide range                            3.	 Medical Affirmation: This is
allowing them to attend to other                                    of social interactions children                                 the process of using cross-sex
developmental tasks, such as                                        have (eg, extended families, peers,                             hormones to allow adolescents
academic success, relationship                                      school, community, etc). There                                  who have initiated puberty
building, and future-oriented                                       is little guidance on the best                                  to develop secondary sex
planning.‍64 Most protocols for                                     approach (eg, all at once, gradual,                             characteristics of the opposite
gender-affirming interventions                                      creating new social networks,                                   biological sex. Some changes are
incorporate World Professional                                      or affirming within existing                                    partially reversible if hormones
Association of Transgender                                          networks, etc). Pediatric providers                             are stopped, but others become


                                              Downloaded from www.aappublications.org/news by guest on June 25, 2021
6                                                                                                                FROM THE AMERICAN ACADEMY OF PEDIATRICS
               Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 7 of 16



   irreversible once they are fully              but unplanned pregnancies have                    who identified as transgender
   developed (‍Table 2).                         been reported, which emphasizes                   were denied insurance coverage
                                                 the need for ongoing contraceptive                because of being transgender.31
4.	 Surgical Affirmation: Surgical
                                                 counseling with youth who identify                The burden of covering medical
    approaches may be used to
                                                 as TGD.‍72                                        expenses that are not covered
    feminize or masculinize features,
                                                                                                   by insurance can be financially
    such as hair distribution, chest, or
                                                                                                   devastating, and even when expenses
    genitalia, and may include removal           HEALTH DISPARITIES                                are covered, families describe high
    of internal organs, such as ovaries
                                                 In addition to societal challenges,               levels of stress in navigating and
    or the uterus (affecting fertility).
                                                 youth who identify as TGD face                    submitting claims appropriately.‍78
    These changes are irreversible.
                                                 several barriers within the health                In 2012, a large gender center in
    Although current protocols
                                                 care system, especially regarding                 Boston, Massachusetts, reported
    typically reserve surgical
                                                 access to care. In 2015, a focus                  that most young patients who
    interventions for adults,​‍35,​68
                                  ‍ they
                                                 group of youth who identified as                  identified as transgender and were
    are occasionally pursued during
                                                 transgender in Seattle, Washington,               deemed appropriate candidates for
    adolescence on a case-by-case
                                                 revealed 4 problematic areas related              recommended gender care were
    basis, considering the necessity
                                                 to health care:                                   unable to obtain it because of such
    and benefit to the adolescent’s
                                                                                                   denials, which were based on the
    overall health and often including           1.	 safety issues, including the lack             premise that gender dysphoria was
    multidisciplinary input from                     of safe clinical environments                 a mental disorder, not a physical
    medical, mental health, and                      and fear of discrimination by                 one, and that treatment was not
    surgical providers as well as from               providers;                                    medically or surgically necessary.‍24
    the adolescent and family.‍69–71 ‍
                                                 2.	 poor access to physical health                This practice not only contributes to
For some youth who identify as                       services, including testing for               stigma, prolonged gender dysphoria,
TGD whose natal gender is female,                    sexually transmitted infections;              and poor mental health outcomes,​‍77
menstruation, breakthrough                                                                         but it may also lead patients to seek
bleeding, and dysmenorrhea can                   3.	 inadequate resources to address               nonmedically supervised treatments
lead to significant distress before                  mental health concerns; and                   that are potentially dangerous.‍24
or during gender affirmation. The                4.	 lack of continuity with                       Furthermore, insurance denials can
American College of Obstetrics                       providers.‍74                                 reinforce a socioeconomic divide
and Gynecology suggests that,                                                                      between those who can finance the
                                                 This study reveals the obstacles many
although limited data are                                                                          high costs of uncovered care and
                                                 youth who identify as TGD face in
available to outline management,                                                                   those who cannot.24,​77
                                                                                                                         ‍
                                                 accessing essential services, including
menstruation can be managed
                                                 the limited supply of appropriately
without exogenous estrogens by                                                                     The transgender youth group in
                                                 trained medical and psychological
using a progesterone-only pill,                                                                    Seattle likely reflected the larger TGD
                                                 providers, fertility options, and
a medroxyprogesterone acetate                                                                      population when they described how
                                                 insurance coverage denials for
shot, or a progesterone-containing                                                                 obstacles adversely affect self-esteem
                                                 gender-related treatments.‍74
intrauterine or implantable device.‍72                                                             and contribute to the perception
If estrogen can be tolerated, oral               Insurance denials for services related            that they are undervalued by society
contraceptives that contain both                 to the care of patients who identify              and the health care system.‍74,​77  ‍
progesterone and estrogen are more               as TGD are a significant barrier.                 Professional medical associations,
effective at suppressing menses.‍73              Although the Office for Civil Rights              including the AAP, are increasingly
The Endocrine Society guidelines                 of the US Department of Health and                calling for equity in health care
also suggest that gonadotrophin-                 Human Services explicitly stated in               provisions regardless of gender
releasing hormones can be used for               2012 that the nondiscrimination                   identity or expression.‍1,​8,​
                                                                                                                              ‍ 23,​72
                                                                                                                                   ‍
menstrual suppression before the                 provision in the Patient Protection               There is a critical need for
anticipated initiation of testosterone           and Affordable Care Act includes                  investments in research on the
or in combination with testosterone              people who identify as gender                     prevalence, disparities, biological
for breakthrough bleeding (enables               diverse,​‍75,​76
                                                              ‍ insurance claims for               underpinnings, and standards of
phenotypic masculinization at a                  gender affirmation, particularly                  care relating to gender-diverse
lower dose than if testosterone                  among youth who identify as                       populations. Pediatric providers
is used alone).‍68 Masculinizing                 TGD, are frequently denied.‍54,​77
                                                                                 ‍                 who work with state government
hormones in natal female patients                In 1 study, it was found that                     and insurance officials can play
may lead to a cessation of menses,               approximately 25% of individuals                  an essential role in advocating for


                                      Downloaded from www.aappublications.org/news by guest on June 25, 2021
PEDIATRICS Volume 142, number 4, October 2018                                                                                            7
             Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 8 of 16



stronger nondiscrimination policies           which is essential for the child’s               denial, anger, feelings of betrayal,
and improved coverage.                        self-esteem, social involvement, and             fear, self-discovery, and pride.‍89 The
                                                                        ‍ –‍ 87
                                              overall health as TGD.48,​85   ‍ Some            amount of time spent in any of these
There is a lack of quality research on
                                              caution has been expressed that                  stages and the overall pace varies
the experience of youth of color who
                                              unquestioning acceptance per se may              widely. Many family members also
identify as transgender. One theory
                                              not best serve questioning youth or              struggle as they are pushed to reflect
suggests that the intersection of
                                              their families. Instead, psychological           on their own gender experience
racism, transphobia, and sexism may
                                              evidence suggests that the most                  and assumptions throughout this
result in the extreme marginalization
                                              benefit comes when family members                process. In some situations, youth
that is experienced among many
                                              and youth are supported and                      who identify as TGD may be at
women of color who identify as
                                              encouraged to engage in reflective               risk for internalizing the difficult
transgender,​‍79 including rejection
                                              perspective taking and validate their            emotions that family members may
from their family and dropping out
                                              own and the other’s thoughts and                 be experiencing. In these cases,
of school at younger ages (often in
                                              feelings despite divergent views.‍49,​82         individual and group therapy for the
the setting of rigid religious beliefs
                                                                                               family members may be helpful.‍49,​78‍
regarding gender),​‍80 increased levels       In this regard, suicide attempt rates
of violence and body objectification,​‍81     among 433 adolescents in Ontario                 Family dynamics can be complex,
3 times the risk of poverty compared          who identified as “trans” were                   involving disagreement among legal
with the general population,​‍31              4% among those with strongly                     guardians or between guardians
and the highest prevalence of HIV             supportive parents and as high as                and their children, which may
compared with other risk groups               60% among those whose parents                    affect the ability to obtain consent
(estimated as high as 56.3% in 1              were not supportive.‍85 Adolescents              for any medical management or
meta-analysis).30 One model suggests          who identify as transgender and                  interventions. Even in states where
that pervasive stigma and oppression          endorse at least 1 supportive person             minors may access care without
can be associated with psychological          in their life report significantly               parental consent for mental health
distress (anxiety, depression,                less distress than those who only                services, contraception, and sexually
and suicide) and adoption of risk             experience rejection. In communities             transmitted infections, parental
behaviors by such youth to obtain             with high levels of support, it was              or guardian consent is required
a sense of validation toward their            found that nonsupportive families                for hormonal and surgical care of
complex identities.‍79                        tended to increase their support                 patients who identify as TGD.‍72,​90
                                                                                                                                 ‍
                                              over time, leading to dramatic                   Some families may take issue with
                                              improvement in mental health                     providers who address gender
FAMILY ACCEPTANCE                             outcomes among their children who                concerns or offer gender-affirming
                                              identified as transgender.‍88                    care. In rare cases, a family may deny
Research increasingly suggests that
                                                                                               access to care that raises concerns
familial acceptance or rejection              Pediatric providers can create a
                                                                                               about the youth’s welfare and safety;
ultimately has little influence on the        safe environment for parents and
                                                                                               in those cases, additional legal or
gender identity of youth; however, it         families to better understand and
                                                                                               ethical support may be useful to
may profoundly affect young people’s          listen to the needs of their children
                                                                                               consider. In such rare situations,
ability to openly discuss or disclose         while receiving reassurance and
                                                                                               pediatric providers may want to
concerns about their identity.                education.‍83 It is often appropriate to
                                                                                               familiarize themselves with relevant
Suppressing such concerns can affect          assist the child in understanding the
                                                                                               local consent laws and maintain their
mental health.‍82 Families often find it      parents’ concerns as well. Despite
                                                                                               primary responsibility for the welfare
hard to understand and accept their           expectations by some youth with
                                                                                               of the child.
child’s gender-diverse traits because         transgender identity for immediate
of personal beliefs, social pressure,         acceptance after “coming out,​”
and stigma.‍49,​83
               ‍ Legitimate fears             family members often proceed
                                                                                               SAFE SCHOOLS AND COMMUNITIES
may exist for their child’s welfare,          through a process of becoming more
safety, and acceptance that pediatric         comfortable and understanding of                 Youth who identify as TGD are
providers need to appreciate and              the youth’s gender identity, thoughts,           becoming more visible because
address. Families can be encouraged           and feelings. One model suggests                 gender-diverse expression is
to communicate their concerns                 that the process resembles grieving,             increasingly admissible in the
and questions. Unacknowledged                 wherein the family separates from                media, on social media, and
concerns can contribute to shame              their expectations for their child to            in schools and communities.
and hesitation in regard to offering          embrace a new reality. This process              Regardless of whether a
support and understanding,​‍84                may proceed through stages of shock,             youth with a gender-diverse


                                 Downloaded from www.aappublications.org/news by guest on June 25, 2021
8                                                                                                   FROM THE AMERICAN ACADEMY OF PEDIATRICS
                Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 9 of 16



identity ultimately identifies as                 and respected at school, but for                 consistent across districts. In 2015,
transgender, challenges exist in                  youth who identify as TGD, this can              GLSEN found that 43% of children
nearly every social context, from                 be challenging. Nearly every aspect              who identified as LGBTQ reported
lack of understanding to outright                 of school life may present safety                feeling unsafe at school because of
rejection, isolation, discrimination,             concerns and require negotiations                their gender expression, but only
and victimization. In the US                      regarding their gender expression,               6% reported that their school had
Transgender Survey of nearly                      including name/pronoun use, use                  official policies to support youth
28 000 respondents, it was found                  of bathrooms and locker rooms,                   who identified as TGD, and only
that among those who were out                     sports teams, dances and activities,             11% reported that their school’s
as or perceived to be TGD between                 overnight activities, and even peer              antibullying policies had specific
kindergarten and eighth grade,                    groups. Conflicts in any of these                protections for gender expression.‍91
54% were verbally harassed,                       areas can quickly escalate beyond                Consequently, more than half of
24% were physically assaulted,                    the school’s control to larger debates           the students who identified as
and 13% were sexually assaulted;                  among the community and even on a                transgender in the study were
17% left school because of                        national stage.                                  prevented from using the bathroom,
maltreatment.‍31 Education                                                                         names, or pronouns that aligned with
                                                  The formerly known Gay, Lesbian,
and advocacy from the medical                                                                      their asserted gender at school.
                                                  and Straight Education Network
community on the importance                                                                        A lack of explicit policies that
                                                  (GLSEN), an advocacy organization
of safe schools for youth who                                                                      protected youth who identified as
                                                  for youth who identify as LGBTQ,
identify as TGD can have a                                                                         TGD was associated with increased
                                                  conducts an annual national survey
significant effect.                                                                                reported victimization, with
                                                  to measure LGBTQ well-being in
At the time of this writing,​* only                                                                more than half of students who
                                                  US schools. In 2015, students who
18 states and the District of                                                                      identified as LGBTQ reporting verbal
                                                  identified as LGBTQ reported high
Columbia had laws that prohibited                                                                  harassment because of their gender
                                                  rates of being discouraged from
discrimination based on gender                                                                     expression. Educators and school
                                                  participation in extracurricular
expression when it comes to                                                                        administrators play an essential
                                                  activities. One in 5 students who
employment, housing, public                                                                        role in advocating for and enforcing
                                                  identified as LGBTQ reported
accommodations, and insurance                                                                      such policies. GLSEN found that
                                                  being hindered from forming or
benefits. Over 200 US cities have                                                                  when students recognized actions
                                                  participating in a club to support
such legislation. In addition to                                                                   to reduce gender-based harassment,
                                                  lesbian, gay, bisexual, or transgender
basic protections, many youth                                                                      both students who identified as
                                                  students (eg, a gay straight alliance,
who identify as TGD also have to                                                                   transgender and cisgender reported
                                                  now often referred to as a genders
navigate legal obstacles when it                                                                   a greater connection to staff and
                                                  and sexualities alliance) despite such
comes to legally changing their                                                                    feelings of safety.‍91 In another study,
                                                  clubs at schools being associated
name and/or gender marker.‍54                                                                      schools were open to education
                                                  with decreased reports of negative
In addition to advocating and                                                                      regarding gender diversity and
                                                  remarks about sexual orientation
working with policy makers                                                                         were willing to implement policies
                                                  or gender expression, increased
to promote equal protections                                                                       when they were supported by
                                                  feelings of safety and connectedness
for youth who identify as TGD,                                                                     external agencies, such as medical
                                                  at school, and lower levels of
pediatric providers can play an                                                                    professionals.‍92
                                                  victimization. In addition, >20% of
important role by developing a                    students who identified as LGBTQ
familiarity with local laws and                                                                    Academic content plays an
                                                  reported being blocked from writing
organizations that provide social                                                                  important role in building a
                                                  about LGBTQ issues in school
work and legal assistance to youth                                                                 safe school environment as well.
                                                  yearbooks or school newspapers
who identify as TGD and their                                                                      The 2015 GLSEN survey revealed
                                                  or being prevented or discouraged
families.                                                                                          that when positive representations
                                                  by coaches and school staff from
                                                                                                   of people who identified as LGBTQ
School environments play a                        participating in sports because of
                                                                                                   were included in the curriculum,
significant role in the social and                their sexual orientation or gender
                                                                                                   students who identified as LGBTQ
emotional development of children.                expression.‍91
                                                                                                   reported less hostile school
Every child has a right to feel safe              One strategy to prevent conflict                 environments, less victimization
                                                  is to proactively support policies               and greater feelings of safety,
                                                  and protections that promote                     fewer school absences because
* For more information regarding state-specific
laws, please contact the AAP Division of State    inclusion and safety of all students.            of feeling unsafe, greater feelings
Government Affairs at stgov@ aap.org.             However, such policies are far from              of connectedness to their school


                                      Downloaded from www.aappublications.org/news by guest on June 25, 2021
PEDIATRICS Volume 142, number 4, October 2018                                                                                             9
               Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 10 of 16



community, and an increased                         RECOMMENDATIONS                                     with school districts and
interest in high school graduation                                                                      other community organizations
                                                    The AAP works toward all children
and postsecondary education.‍91                                                                         to promote acceptance and
                                                    and adolescents, regardless of
At the time of this writing,​* 8 states                                                                 inclusion of all children without
                                                    gender identity or expression,
had laws that explicitly forbade                                                                        fear of harassment, exclusion,
                                                    receiving care to promote optimal
teachers from even discussing                                                                           or bullying because of gender
                                                    physical, mental, and social well-
LGBTQ issues.‍54                                                                                        expression;
                                                    being. Any discrimination based on
                                                    gender identity or expression, real              7.	 that pediatricians have a role in
MEDICAL EDUCATION                                   or perceived, is damaging to the                     advocating for policies and laws
                                                    socioemotional health of children,                   that protect youth who identify
One of the most important ways                      families, and society. In particular,                as TGD from discrimination and
to promote high-quality health                      the AAP recommends the following:                    violence;
care for youth who identify as TGD
and their families is increasing                    1.	 that youth who identify as TGD               8.	 that the health care workforce
the knowledge base and clinical                         have access to comprehensive,                    protects diversity by offering
experience of pediatric providers                       gender-affirming, and                            equal employment opportunities
in providing culturally competent                       developmentally appropriate                      and workplace protections,
care to such populations, as                            health care that is provided in a                regardless of gender identity or
recommended by the recently                             safe and inclusive clinical space;               expression; and
released guidelines by the                          2.	 that family-based therapy                    9.	 that the medical field and federal
Association of American Medical                         and support be available to                      government prioritize research
Colleges.‍93 This begins with the                       recognize and respond to the                     that is dedicated to improving the
medical school curriculum in areas                      emotional and mental health                      quality of evidence-based care for
such as human development, sexual                       needs of parents, caregivers,                    youth who identify as TGD.
health, endocrinology, pediatrics,                      and siblings of youth who
and psychiatry. In a 2009–2010                          identify as TGD;                             LEAD AUTHOR
survey of US medical schools, it was
found that the median number of                     3.	 that electronic health records,              Jason Richard Rafferty, MD, MPH, EdM, FAAP
hours dedicated to LGBTQ health                         billing systems, patient-centered
was 5, with one-third of US medical                     notification systems, and clinical           CONTRIBUTOR
schools reporting no LGBTQ                              research be designed to respect              Robert Garofalo, MD, FAAP
curriculum during the clinical                          the asserted gender identity of
years.‍94                                               each patient while maintaining               COMMITTEE ON PSYCHOSOCIAL ASPECTS
                                                        confidentiality and avoiding                 OF CHILD AND FAMILY HEALTH, 2017–2018
During residency training, there                        duplicate charts;
is potential for gender diversity to                                                                 Michael Yogman, MD, FAAP, Chairperson
be emphasized in core rotations,                    4.	 that insurance plans offer                   Rebecca Baum, MD, FAAP
especially in pediatrics, psychiatry,                   coverage for health care that                Thresia B. Gambon, MD, FAAP
family medicine, and obstetrics and                     is specific to the needs of                  Arthur Lavin, MD, FAAP
gynecology. Awareness could be                          youth who identify as TGD,                   Gerri Mattson, MD, FAAP
promoted through the inclusion of                       including coverage for medical,              Lawrence Sagin Wissow, MD, MPH, FAAP

topics relevant to caring for children                  psychological, and, when
                                                        indicated, surgical gender-                  LIAISONS
who identify as TGD in the list of
core competencies published by                          affirming interventions;                     Sharon Berry, PhD, LP – Society of Pediatric
                                                                                                     Psychology
the American Board of Pediatrics,                   5.	 that provider education, including
                                                                                                     Ed Christophersen, PhD, FAAP – Society of
certifying examinations, and                            medical school, residency, and               Pediatric Psychology
relevant study materials. Continuing                    continuing education, integrate              Norah Johnson, PhD, RN, CPNP-BC – National
education and maintenance of                            core competencies on the                     Association of Pediatric Nurse Practitioners
certification activities can include                    emotional and physical health                Amy Starin, PhD, LCSW – National Association of
topics relevant to TGD populations                      needs and best practices for the             Social Workers
as well.                                                care of youth who identify as TGD            Abigail Schlesinger, MD – American Academy of
                                                                                                     Child and Adolescent Psychiatry
                                                        and their families;

* For more information regarding state-specific
                                                    6.	 that pediatricians have a role in            STAFF
laws, please contact the AAP Division of State          advocating for, educating, and               Karen S. Smith
Government Affairs at stgov@ aap.org.                   developing liaison relationships             James Baumberger


                                       Downloaded from www.aappublications.org/news by guest on June 25, 2021
10                                                                                                        FROM THE AMERICAN ACADEMY OF PEDIATRICS
                    Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 11 of 16



COMMITTEE ON ADOLESCENCE,                                         STAFF                                                  ACKNOWLEDGMENTS
2017–2018                                                         Karen Smith                                            We thank Isaac Albanese, MPA, and
Cora Breuner, MD, MPH, FAAP, Chairperson
                                                                  SECTION ON LESBIAN, GAY, BISEXUAL, AND                 Jayeson Watts, LICSW, for their
Elizabeth M. Alderman, MD, FSAHM, FAAP
Laura K. Grubb, MD, MPH, FAAP                                     TRANSGENDER HEALTH AND WELLNESS                        thoughtful reviews and contributions.
Makia E. Powers, MD, MPH, FAAP                                    EXECUTIVE COMMITTEE, 2016–2017
Krishna Upadhya, MD, FAAP                                         Lynn Hunt, MD, FAAP, Chairperson
Stephenie B. Wallace, MD, FAAP                                                                                            ABBREVIATIONS
                                                                  Anne Teresa Gearhart, MD, FAAP
                                                                  Christopher Harris, MD, FAAP
                                                                                                                          AAP: A
                                                                                                                                merican Academy of
LIAISONS                                                          Kathryn Melland Lowe, MD, FAAP
                                                                  Chadwick Taylor Rodgers, MD, FAAP                            Pediatrics
Laurie Hornberger, MD, MPH, FAAP – Section on
                                                                  Ilana Michelle Sherer, MD, FAAP                         GACM: g ender-affirmative care
Adolescent Health
Liwei L. Hua, MD, PhD – American Academy of                                                                                        model
Child and Adolescent Psychiatry                                   FORMER EXECUTIVE COMMITTEE MEMBERS                      GLSEN: G   ay, Lesbian, and
Margo A. Lane, MD, FRCPC, FAAP – Canadian                         Ellen Perrin, MD, MA, FAAP                                        Straight Education
Paediatric Society                                                                                                                  Network
Meredith Loveless, MD, FACOG – American College                   LIAISON                                                 LGBTQ: lesbian, gay, bisexual,
of Obstetricians and Gynecologists
                                                                  Joseph H. Waters, MD – AAP Section on Pediatric                   transgender, or
Seema Menon, MD – North American
                                                                  Trainees                                                          questioning
Society of Pediatric and Adolescent
Gynecology                                                                                                                TGD: t ransgender and gender
CDR Lauren B. Zapata, PhD, MSPH – Centers for                     STAFF
                                                                                                                               diverse
Disease Control and Prevention                                    Renee Jarrett, MPH


DOI: https://​doi.​org/​10.​1542/​peds.​2018-​2162

Address correspondence to Jason Rafferty, MD, MPH, EdM, FAAP. E-mail: Jason_Rafferty@mail.harvard.edu

PEDIATRICS (ISSN Numbers: Print, 0031-4005; Online, 1098-4275).

Copyright © 2018 by the American Academy of Pediatrics

FINANCIAL DISCLOSURE: The author has indicated he has no financial relationships relevant to this article to disclose.

FUNDING: No external funding.

POTENTIAL CONFLICT OF INTEREST: The author has indicated he has no potential conflicts of interest to disclose.



REFERENCES
   1.	Levine DA; Committee on Adolescence.                            collaborative and sound research                    9.	Flores AR, Herman JL, Gates GJ, Brown
       Office-based care for lesbian, gay,                             designs that substantiate best                          TNT. How Many Adults Identify as
       bisexual, transgender, and questioning                          practice recommendations for                            Transgender in the United States. Los
       youth. Pediatrics. 2013;132(1).                                 transgender health care. AMA J Ethics.                  Angeles, CA: The Williams Institute;
       Available at: www.​pediatrics.​org/​cgi/​                       2016;18(11):1098–1106                                   2016
       content/​full/​132/​1/​e297                                  5.	Bonifacio HJ, Rosenthal SM. Gender                10.	Herman JL, Flores AR, Brown
   2.	American Academy of Pediatrics                                   variance and dysphoria in children and                 TNT, Wilson BDM, Conron KJ. Age
       Committee on Adolescence.                                        adolescents. Pediatr Clin North Am.                    of Individuals Who Identify as
       Homosexuality and adolescence.                                   2015;62(4):1001–1016                                   Transgender in the United States. Los
       Pediatrics. 1983;72(2):249–250                               6.	Vance SR Jr, Ehrensaft D, Rosenthal                    Angeles, CA: The Williams Institute;
                                                                        SM. Psychological and medical care                     2017
   3.	Institute of Medicine; Committee on
       Lesbian Gay Bisexual, and Transgender                            of gender nonconforming youth.                    11.	Gates GJ. How Many People
       Health Issues and Research Gaps and                              Pediatrics. 2014;134(6):1184–1192                      are Lesbian, Gay, Bisexual, and
       Opportunities. The Health of Lesbian,                        7.	Richards C, Bouman WP, Seal L,                         Transgender? Los Angeles, CA: The
       Gay, Bisexual, and Transgender                                   Barker MJ, Nieder TO, T’Sjoen G.                       Williams Institute; 2011
       People: Building a Foundation for                                Non-binary or genderqueer genders.                12.	Olson J, Schrager SM, Belzer
       Better Understanding. Washington,                                Int Rev Psychiatry. 2016;28(1):                        M, Simons LK, Clark LF. Baseline
       DC: National Academies Press; 2011.                              95–102                                                 physiologic and psychosocial
       Available at: https://​www.​ncbi.​nlm.​nih.​                 8.	American Psychological Association.                    characteristics of transgender youth
       gov/​books/​NBK64806. Accessed May                               Guidelines for psychological practice                  seeking care for gender dysphoria.
       19, 2017                                                         with transgender and gender                            J Adolesc Health. 2015;57(4):374–380
   4.	Deutsch MB, Radix A, Reisner S.                                  nonconforming people. Am Psychol.                 13.	Almeida J, Johnson RM, Corliss HL,
       What’s in a guideline? Developing                                2015;70(9):832–864                                     Molnar BE, Azrael D. Emotional distress

                                      Downloaded from www.aappublications.org/news by guest on June 25, 2021
PEDIATRICS Volume 142, number 4, October 2018                                                                                                                         11
              Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 12 of 16



     among LGBT youth: the influence of                 interdisciplinary “Gender Management             United States, Puerto Rico, and the
     perceived discrimination based on                  Service” (GeMS) in a major pediatric             U.S. Virgin Islands. Atlanta, GA: Centers
     sexual orientation. J Youth Adolesc.               center. J Homosex. 2012;59(3):321–336            for Disease Control and Prevention;
     2009;38(7):1001–1014                           25.	Anton BS. Proceedings of the American           2015. Available at: https://​www.​cdc.​
 14.	Clements-Nolle K, Marx R, Katz M.                  Psychological Association for the               gov/​hiv/​pdf/​library/​reports/​cdc-​hiv-​
      Attempted suicide among transgender                legislative year 2008: minutes of the           funded-​testing-​us-​puerto-​rico-​2015.​pdf.
      persons: the influence of gender-based             annual meeting of the Council of                Accessed August 2, 2018
      discrimination and victimization.                  Representatives, February 22–24,            33.	Substance Abuse and Mental
      J Homosex. 2006;51(3):53–69                        2008, Washington, DC, and August                 Health Services Administration.
 15.	Colizzi M, Costa R, Todarello O.                   13 and 17, 2008, Boston, MA, and                 Ending Conversion Therapy:
      Transsexual patients’ psychiatric                  minutes of the February, June, August,           Supporting and Affirming LGBTQ
      comorbidity and positive                           and December 2008 meetings of                    Youth. Rockville, MD: Substance
      effect of cross-sex hormonal                       the Board of Directors. Am Psychol.              Abuse and Mental Health Services
      treatment on mental health:                        2009;64(5):372–453                               Administration; 2015
      results from a longitudinal study.            26.	Drescher J, Haller E; American              34.	Korell SC, Lorah P. An overview of
      Psychoneuroendocrinology.                          Psychiatric Association Caucus                   affirmative psychotherapy and
      2014;39:65–73                                      of Lesbian, Gay and Bisexual                     counseling with transgender clients.
 16.	Haas AP, Eliason M, Mays VM, et al.                Psychiatrists. Position Statement on             In: Bieschke KJ, Perez RM, DeBord
      Suicide and suicide risk in lesbian, gay,          Discrimination Against Transgender               KA, eds. Handbook of Counseling
      bisexual, and transgender populations:             and Gender Variant Individuals.                  and Psychotherapy With Lesbian,
      review and recommendations.                        Washington, DC: American Psychiatric             Gay, Bisexual, and Transgender
      J Homosex. 2011;58(1):10–51                        Association; 2012                                Clients. 2nd ed. Washington, DC:
                                                    27.	Hidalgo MA, Ehrensaft D, Tishelman AC,           American Psychological Association;
 17.	Maguen S, Shipherd JC. Suicide risk                                                                 2007:271–288
      among transgender individuals.                     et al. The gender affirmative model:
      Psychol Sex. 2010;1(1):34–43                       what we know and what we aim to             35.	World Professional Association for
                                                         learn. Hum Dev. 2013;56(5):285–290               Transgender Health. Standards of
 18.	Connolly MD, Zervos MJ, Barone CJ II,                                                               Care for the Health of Transsexual,
      Johnson CC, Joseph CL. The mental             28.	Tishelman AC, Kaufman R, Edwards-
                                                         Leeper L, Mandel FH, Shumer DE,                  Transgender, and Gender
      health of transgender youth: advances                                                               Nonconforming People. 7th ed.
      in understanding. J Adolesc Health.                Spack NP. Serving transgender youth:
                                                         challenges, dilemmas and clinical                Minneapolis, MN: World Professional
      2016;59(5):489–495                                                                                  Association for Transgender Health;
                                                         examples. Prof Psychol Res Pr.
 19.	Grossman AH, D’Augelli AR.                         2015;46(1):37–45                                 2011. Available at: https://​www.​wpath.​
      Transgender youth and life-threatening                                                              org/​publications/​soc. Accessed April
      behaviors. Suicide Life Threat Behav.         29.	Adelson SL; American Academy of                  15, 2018
      2007;37(5):527–537                                 Child and Adolescent Psychiatry
                                                         (AACAP) Committee on Quality Issues         36.	Menvielle E. A comprehensive
 20.	Spack NP, Edwards-Leeper L, Feldman                (CQI). Practice parameter on gay,                program for children with gender
      HA, et al. Children and adolescents                lesbian, or bisexual sexual orientation,         variant behaviors and gender
      with gender identity disorder                      gender nonconformity, and gender                 identity disorders. J Homosex.
      referred to a pediatric medical center.            discordance in children and                      2012;59(3):357–368
      Pediatrics. 2012;129(3):418–425                    adolescents. J Am Acad Child Adolesc        37.	Hill DB, Menvielle E, Sica KM, Johnson
 21.	van Schalkwyk GI, Klingensmith K,                  Psychiatry. 2012;51(9):957–974                   A. An affirmative intervention for
      Volkmar FR. Gender identity and               30.	Herbst JH, Jacobs ED, Finlayson TJ,              families with gender variant children:
      autism spectrum disorders. Yale J Biol             McKleroy VS, Neumann MS, Crepaz                  parental ratings of child mental
      Med. 2015;88(1):81–83                              N; HIV/AIDS Prevention Research                  health and gender. J Sex Marital Ther.
                                                         Synthesis Team. Estimating HIV                   2010;36(1):6–23
 22.	Jacobs LA, Rachlin K, Erickson-Schroth
      L, Janssen A. Gender dysphoria                     prevalence and risk behaviors of            38.	Haldeman DC. The practice and ethics
      and co-occurring autism spectrum                   transgender persons in the United                of sexual orientation conversion
      disorders: review, case examples, and              States: a systematic review. AIDS                therapy. J Consult Clin Psychol.
      treatment considerations. LGBT Health.             Behav. 2008;12(1):1–17                           1994;62(2):221–227
      2014;1(4):277–282                             31.	James SE, Herman JL, Rankin S,              39.	Byne W. Regulations restrict practice
 23.	American Psychiatric Association.                  Keisling M, Mottet L, Anafi M. The               of conversion therapy. LGBT Health.
      Diagnostic and Statistical Manual of               Report of the 2015 U.S. Transgender              2016;3(2):97–99
      Mental Disorders. 5th ed. Arlington, VA:           Survey. Washington, DC: National            40.	Cohen-Kettenis PT, Delemarre-
      American Psychiatric Association; 2013             Center for Transgender Equality;                 van de Waal HA, Gooren LJ. The
 24.	Edwards-Leeper L, Spack NP.                        2016                                             treatment of adolescent transsexuals:
      Psychological evaluation and medical          32.	Centers for Disease Control and                  changing insights. J Sex Med.
      treatment of transgender youth in an               Prevention. CDC-Funded HIV Testing:              2008;5(8):1892–1897


                                      Downloaded from www.aappublications.org/news by guest on June 25, 2021
12                                                                                                       FROM THE AMERICAN ACADEMY OF PEDIATRICS
               Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 13 of 16



 41.	Bryant K. Making gender identity                 medical approaches. J Homosex.               60.	Waylen A, Wolke D. Sex ‘n’ drugs ‘n’
      disorder of childhood: historical                2012;59(3):422–433                                rock ‘n’ roll: the meaning and social
      lessons for contemporary debates.                                                                  consequences of pubertal timing.
                                                   52.	AHIMA Work Group. Improved
      Sex Res Soc Policy. 2006;3(3):23–39                                                                Eur J Endocrinol. 2004;151(suppl
                                                        patient engagement for LGBT
 42.	World Professional Association                                                                     3):U151–U159
                                                        populations: addressing factors
      for Transgender Health. WPATH                     related to sexual orientation/              61.	de Vries AL, Klink D, Cohen-Kettenis PT.
      De-Psychopathologisation Statement.               gender identity for effective health             What the primary care pediatrician
      Minneapolis, MN: World Professional               information management. J AHIMA.                 needs to know about gender
      Association for Transgender Health;               2017;88(3):34–39                                 incongruence and gender dysphoria in
      2010. Available at: https://​www.​wpath.​                                                          children and adolescents. Pediatr Clin
                                                   53.	Deutsch MB, Green J, Keatley
      org/​policies. Accessed April 16, 2017                                                             North Am. 2016;63(6):1121–1135
                                                        J, Mayer G, Hastings J, Hall AM;
 43.	American Academy of Pediatrics. AAP               World Professional Association for          62.	Vlot MC, Klink DT, den Heijer M,
      support letter conversion therapy ban             Transgender Health EMR Working                   Blankenstein MA, Rotteveel J, Heijboer
      [letter]. 2015. Available at: https://​           Group. Electronic medical records                AC. Effect of pubertal suppression
      www.​aap.​org/​en-​us/​advocacy-​and-​            and the transgender patient:                     and cross-sex hormone therapy on
      policy/​federal-​advocacy/​Documents/​            recommendations from the World                   bone turnover markers and bone
      AAPsupportletterc​onversiontherapyb​              Professional Association for                     mineral apparent density (BMAD)
      an.​pdf. Accessed August 1, 2018                  Transgender Health EMR Working                   in transgender adolescents. Bone.
 44.	Movement Advancement Project.                     Group. J Am Med Inform Assoc.                    2017;95:11–19
      LGBT Policy Spotlight: Conversion                 2013;20(4):700–703                          63.	Finlayson C, Johnson EK, Chen D, et al.
      Therapy Bans. Boulder, CO: Movement          54.	Dowshen N, Meadows R, Byrnes                     Proceedings of the working group
      Advancement Project; 2017. Available              M, Hawkins L, Eder J, Noonan                     session on fertility preservation
      at: http://​www.​lgbtmap.​org/​policy-​           K. Policy perspective: ensuring                  for individuals with gender and
      and-​issue-​analysis/​policy-​spotlight-​         comprehensive care and support                   sex diversity. Transgend Health.
      conversion-​therapy-​bans. Accessed               for gender nonconforming children                2016;1(1):99–107
      August 6, 2017                                    and adolescents. Transgend Health.          64.	Kreukels BP, Cohen-Kettenis PT.
 45.	Ehrensaft D, Giammattei SV, Storck                2016;1(1):75–85                                  Puberty suppression in gender identity
      K, Tishelman AC, Keo-Meier C.                                                                      disorder: the Amsterdam experience.
                                                   55.	Cahill SR, Baker K, Deutsch MB, Keatley
      Prepubertal social gender transitions:                                                             Nat Rev Endocrinol. 2011;7(8):466–472
                                                        J, Makadon HJ. Inclusion of sexual
      what we know; what we can learn—a
                                                        orientation and gender identity in          65.	Rosenthal SM. Approach to the
      view from a gender affirmative lens.
                                                        stage 3 meaningful use guidelines: a             patient: transgender youth: endocrine
      Int J Transgend. 2018;19(2):251–268
                                                        huge step forward for LGBT health.               considerations. J Clin Endocrinol
 46.	Olson KR, Key AC, Eaton NR. Gender                LGBT Health. 2016;3(2):100–102                   Metab. 2014;99(12):4379–4389
      cognition in transgender children.
                                                   56.	Mansfield MJ, Beardsworth DE,               66.	Fenway Health. Glossary of Gender
      Psychol Sci. 2015;26(4):467–474
                                                        Loughlin JS, et al. Long-term treatment          and Transgender Terms. Boston, MA:
 47.	Olson KR. Prepubescent transgender                of central precocious puberty with               Fenway Health; 2010. Available at:
      children: what we do and do not know.             a long-acting analogue of luteinizing            http://​fenwayhealth.​org/​documents/​
      J Am Acad Child Adolesc Psychiatry.               hormone-releasing hormone.                       the-​fenway-​institute/​handouts/​
      2016;55(3):155–156.e3                             Effects on somatic growth and                    Handout_​7-​C_​Glossary_​of_​Gender_​
 48.	Olson KR, Durwood L, DeMeules                     skeletal maturation. N Engl J Med.               and_​Transgender_​Terms__​fi.​pdf.
      M, McLaughlin KA. Mental health                   1983;309(21):1286–1290                           Accessed August 16, 2017
      of transgender children who are              57.	Olson J, Garofalo R. The peripubertal       67.	de Vries AL, McGuire JK, Steensma TD,
      supported in their identities.                    gender-dysphoric child: puberty                  Wagenaar EC, Doreleijers TA, Cohen-
      Pediatrics. 2016;137(3):e20153223                 suppression and treatment paradigms.             Kettenis PT. Young adult psychological
 49.	Malpas J. Between pink and blue: a                Pediatr Ann. 2014;43(6):e132–e137                outcome after puberty suppression
      multi-dimensional family approach                                                                  and gender reassignment. Pediatrics.
                                                   58.	de Vries AL, Steensma TD, Doreleijers
      to gender nonconforming children                                                                   2014;134(4):696–704
                                                        TA, Cohen-Kettenis PT. Puberty
      and their families. Fam Process.                  suppression in adolescents                  68.	Hembree WC, Cohen-Kettenis PT,
      2011;50(4):453–470                                with gender identity disorder: a                 Gooren L, et al. Endocrine treatment of
 50.	Hagan JF Jr, Shaw JS, Duncan PM, eds.             prospective follow-up study. J Sex Med.          gender-dysphoric/gender-incongruent
      Bright Futures: Guidelines for Health             2011;8(8):2276–2283                              persons: an endocrine society clinical
      Supervision of Infants, Children, and        59.	Wallien MS, Cohen-Kettenis                       practice guideline. J Clin Endocrinol
      Adolescents. 4th ed. Elk Grove, IL:               PT. Psychosexual outcome of                      Metab. 2017;102(11):3869–3903
      American Academy of Pediatrics; 2016              gender-dysphoric children. J Am             69.	Milrod C, Karasic DH. Age is just a
 51.	Minter SP. Supporting transgender                 Acad Child Adolesc Psychiatry.                   number: WPATH-affiliated surgeons’
      children: new legal, social, and                  2008;47(12):1413–1423                            experiences and attitudes toward


                                      Downloaded from www.aappublications.org/news by guest on June 25, 2021
PEDIATRICS Volume 142, number 4, October 2018                                                                                                     13
               Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 14 of 16



     vaginoplasty in transgender females                  html/​downloads/​reports/​reports/​          88.	McConnell EA, Birkett M, Mustanski
     under 18 years of age in the United                  ntds_​full.​pdf. Accessed August 6, 2018          B. Families matter: social support
     States. J Sex Med. 2017;14(4):624–634            79.	Sevelius JM. Gender affirmation:                 and mental health trajectories
                                                           a framework for conceptualizing                  among lesbian, gay, bisexual, and
 70.	Milrod C. How young is too young:
                                                           risk behavior among transgender                  transgender youth. J Adolesc Health.
      ethical concerns in genital surgery of
                                                           women of color. Sex Roles.                       2016;59(6):674–680
      the transgender MTF adolescent. J Sex
      Med. 2014;11(2):338–346                              2013;68(11–12):675–689                      89.	Ellis KM, Eriksen K. Transsexual and
 71.	Olson-Kennedy J, Warus J, Okonta                80.	Koken JA, Bimbi DS, Parsons JT.                  transgenderist experiences and
      V, Belzer M, Clark LF. Chest                         Experiences of familial acceptance-              treatment options. Fam J Alex Va.
      reconstruction and chest dysphoria                   rejection among transwomen of color.             2002;10(3):289–299
      in transmasculine minors and young                   J Fam Psychol. 2009;23(6):853–860
                                                                                                       90.	Lamda Legal. Transgender Rights
      adults: comparisons of nonsurgical              81.	Lombardi EL, Wilchins RA, Priesing               Toolkit: A Legal Guide for Trans People
      and postsurgical cohorts. JAMA                       D, Malouf D. Gender violence:                    and Their Advocates. New York,
      Pediatr. 2018;172(5):431–436                         transgender experiences with violence            NY: Lambda Legal; 2016 Available
 72.	Committee on Adolescent Health Care.                 and discrimination. J Homosex.                   at: https://​www.​lambdalegal.​org/​
      Committee opinion no. 685: care for                  2001;42(1):89–101                                publications/​trans-​toolkit. Accessed
      transgender adolescents. Obstet                 82.	Wren B. ‘I can accept my child is                August 6, 2018
      Gynecol. 2017;129(1):e11–e16                         transsexual but if I ever see him in        91.	Kosciw JG, Greytak EA, Giga NM,
                                                           a dress I’ll hit him’: dilemmas in               Villenas C, Danischewski DJ. The 2015
 73.	Greydanus DE, Patel DR, Rimsza
                                                           parenting a transgendered adolescent.            National School Climate Survey: The
      ME. Contraception in the
                                                           Clin Child Psychol Psychiatry.                   Experiences of Lesbian, Gay, Bisexual,
      adolescent: an update. Pediatrics.
                                                           2002;7(3):377–397                                Transgender, and Queer Youth in Our
      2001;107(3):562–573
                                                      83.	Riley EA, Sitharthan G, Clemson L,               Nation’s Schools. New York, NY: GLSEN;
 74.	Gridley SJ, Crouch JM, Evans Y, et al.                                                                2016. Available at: https://​www.​glsen.​
                                                           Diamond M. The needs of gender-
      Youth and caregiver perspectives on                                                                   org/​article/​2015-​national-​school-​
                                                           variant children and their parents:
      barriers to gender-affirming health                                                                   climate-​survey. Accessed August 8,
                                                           a parent survey. Int J Sex Health.
      care for transgender youth. J Adolesc                                                                 2018
                                                           2011;23(3):181–195
      Health. 2016;59(3):254–261
                                                      84.	Whitley CT. Trans-kin undoing and           92.	McGuire JK, Anderson CR, Toomey
 75.	Sanchez NF, Sanchez JP, Danoff A.                    redoing gender: negotiating relational           RB, Russell ST. School climate for
      Health care utilization, barriers to                 identity among friends and family of             transgender youth: a mixed method
      care, and hormone usage among                        transgender persons. Sociol Perspect.            investigation of student experiences
      male-to-female transgender persons                   2013;56(4):597–621                               and school responses. J Youth Adolesc.
      in New York City. Am J Public Health.
                                                      85.	Travers R, Bauer G, Pyne J, Bradley              2010;39(10):1175–1188
      2009;99(4):713–719
                                                           K, Gale L, Papadimitriou M; Trans           93.	Association of American Medical
 76.	Transgender Law Center.                              PULSE; Children’s Aid Society of                 Colleges Advisory Committee
      Affordable Care Act Fact Sheet.                      Toronto; Delisle Youth Services.                 on Sexual Orientation, Gender
      Oakland, CA: Transgender Law                         Impacts of Strong Parental Support               Identity, and Sex Development. In:
      Center; 2016. Available at: https://​                for Trans Youth: A Report Prepared for           Hollenback AD, Eckstrand KL, Dreger
      transgenderlawcen​ter.​org/​resources/​              Children’s Aid Society of Toronto and            A, eds. Implementing Curricular and
      health/​aca-​fact-​sheet. Accessed August            Delisle Youth Services. Toronto, ON:             Institutional Climate Changes to
      8, 2016                                              Trans PULSE; 2012. Available at: http://​        Improve Health Care for Individuals
 77.	Nahata L, Quinn GP, Caltabellotta NM,                transpulseproject​.​ca/​wp-​content/​            Who Are LGBT, Gender Nonconforming,
      Tishelman AC. Mental health concerns                 uploads/​2012/​10/​Impacts-​of-​Strong-​         or Born With DSD: A Resource for
      and insurance denials among                          Parental-​Support-​for-​Trans-​Youth-​           Medical Educators. Washington, DC:
      transgender adolescents. LGBT Health.                vFINAL.​pdf                                      Association of American Medical
      2017;4(3):188–193                               86.	Ryan C, Russell ST, Huebner D, Diaz              Colleges; 2014. Available at: https://​
                                                           R, Sanchez J. Family acceptance in               members.​aamc.​org/​eweb/​upload/​
 78.	Grant JM, Mottet LA, Tanis J, Harrison
                                                           adolescence and the health of LGBT               Executive LGBT FINAL.pdf. Accessed
      J, Herman JL, Keisling M. Injustice at
                                                           young adults. J Child Adolesc Psychiatr          August 8, 2018
      Every Turn: A Report of the National
      Transgender Discrimination Survey.                   Nurs. 2010;23(4):205–213                    94.	Obedin-Maliver J, Goldsmith ES,
      Washington, DC: National Center for             87.	Grossman AH, D’augelli AR, Frank JA.             Stewart L, et al. Lesbian, gay, bisexual,
      Transgender Equality and National Gay                Aspects of psychological resilience              and transgender-related content in
      and Lesbian Task Force; 2011 Available               among transgender youth. J LGBT                  undergraduate medical education.
      at: http://​www.​thetaskforce.​org/​static_​         Youth. 2011;8(2):103–115                         JAMA. 2011;306(9):971–977




                                        Downloaded from www.aappublications.org/news by guest on June 25, 2021
14                                                                                                         FROM THE AMERICAN ACADEMY OF PEDIATRICS
 Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 15 of 16




       Ensuring Comprehensive Care and Support for Transgender and
                   Gender-Diverse Children and Adolescents
 Jason Rafferty, COMMITTEE ON PSYCHOSOCIAL ASPECTS OF CHILD AND
   FAMILY HEALTH, COMMITTEE ON ADOLESCENCE and SECTION ON
LESBIAN, GAY, BISEXUAL, AND TRANSGENDER HEALTH AND WELLNESS
                             Pediatrics 2018;142;
   DOI: 10.1542/peds.2018-2162 originally published online September 17, 2018;


 Updated Information &          including high resolution figures, can be found at:
 Services                       http://pediatrics.aappublications.org/content/142/4/e20182162
 References                     This article cites 72 articles, 8 of which you can access for free at:
                                http://pediatrics.aappublications.org/content/142/4/e20182162#BIBL
 Subspecialty Collections       This article, along with others on similar topics, appears in the
                                following collection(s):
                                Developmental/Behavioral Pediatrics
                                http://www.aappublications.org/cgi/collection/development:behavior
                                al_issues_sub
                                Psychosocial Issues
                                http://www.aappublications.org/cgi/collection/psychosocial_issues_s
                                ub
 Permissions & Licensing        Information about reproducing this article in parts (figures, tables) or
                                in its entirety can be found online at:
                                http://www.aappublications.org/site/misc/Permissions.xhtml
 Reprints                       Information about ordering reprints can be found online:
                                http://www.aappublications.org/site/misc/reprints.xhtml




                   Downloaded from www.aappublications.org/news by guest on June 25, 2021
 Case 4:21-cv-00450-JM Document 45-23 Filed 07/09/21 Page 16 of 16




       Ensuring Comprehensive Care and Support for Transgender and
                   Gender-Diverse Children and Adolescents
 Jason Rafferty, COMMITTEE ON PSYCHOSOCIAL ASPECTS OF CHILD AND
   FAMILY HEALTH, COMMITTEE ON ADOLESCENCE and SECTION ON
LESBIAN, GAY, BISEXUAL, AND TRANSGENDER HEALTH AND WELLNESS
                             Pediatrics 2018;142;
   DOI: 10.1542/peds.2018-2162 originally published online September 17, 2018;



  The online version of this article, along with updated information and services, is
                         located on the World Wide Web at:
           http://pediatrics.aappublications.org/content/142/4/e20182162




 Pediatrics is the official journal of the American Academy of Pediatrics. A monthly publication, it
 has been published continuously since 1948. Pediatrics is owned, published, and trademarked by
 the American Academy of Pediatrics, 345 Park Avenue, Itasca, Illinois, 60143. Copyright © 2018
 by the American Academy of Pediatrics. All rights reserved. Print ISSN: 1073-0397.




                   Downloaded from www.aappublications.org/news by guest on June 25, 2021
